Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to communications filed 8/21/2020. As per the claims filed 3/20/2020:
 
Claim(s) 1-11, 14-20 is/are currently pending.
Claim(s) 1, 14, 19 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aurelien Coquard et al (US PG Pub no. 2020/0327151; Filed: 04/10/2019) in view of Bing Xin Wang et al  (US PG Pub. No. 2019/0171689 Published 06/06/2019).


Claim 14:
As per independent claim 14, Coquard discloses a method for generating a graph database of document blocks from multiple documents provided by an enterprise, the method comprising: 
extracting one or more commitments from the multiple documents, wherein a commitment is represented by a block of a document [[0095-0096] system includes a parsing engine configured to parse a contract document and extract clauses (commitments) clauses are represented by a block of text].
tagging each of the blocks associated with the document with commitment markers, wherein a commitment marker relates a block to a commitment [[0098] vectors generated corresponding to individual clauses, comparison engine outputs a classification and stores the classification in the contract database in association with the clause. The classification and corresponding representation vector may also be stored in the vector database 110 for comparison to other vectors in subsequent iterations]; Classifications are analogous to tags.  
storing the tagged blocks in a database for the enterprise [[0094-0096] contract data stored in a database, vectors corresponding to contract clauses stored in a vector database].
Coquard discloses storing the classified blocks in a database. However, Coquard failed to specifically disclose the database being a graph database.
Wang, in the same field of document tagging and storing discloses this limitation in that [[0082, 0089, 0106-0108] user tags segments of text document and maps selected portions to a particular node of a tagging map. Tagging map (made up of nodes and edges) is stored in a tagged map database].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the database storage of Coquard to store the tagged blocks in a graph database as disclosed by Wang. The motivation for doing so would have been to provide visual feedback in the form of a graph, increasing the speed and accuracy of document tagging (0010).


Claim 15:
As per claim 15, which depends on claim 14, it is rejected under the same rationale as claim 14 above. Additionally, Coquard and Wang disclose wherein storing the tagged blocks in a graph database includes mapping the tagged blocks to the multiple documents via edges that connect nodes representing the tagged blocks and the multiple documents. Wang, [[0082, 0085 0089, 0106-0108] user tags segments of text document and maps selected portions to a particular node of a tagging map. Tagging map (made up of nodes and edges) is stored in a tagged map database, multiple documents tagged and tag node corresponds to multiple documents including that selected tag].

Claim 16:
As per claim 16, which depends on claim 14, Coquard and Wang disclose further comprising: performing at least one block of the tagged blocks to a workflow process of the enterprise. Coquard [[0111] tagged blocks (clauses) and metadata associated therewith used in workflow processes related to contracts (contract lifecycle management, renewal of contract conditions)].

Claim 17:
As per claim 17, which depends on claim 14, Coquard and Wang disclose further comprising: executing a smart contract using at least one block of the tagged blocks. Coquard, [[0110] electronic contracts executed, contract clauses edited and stored in contract database].

Claim 18:
As per claim 18, which depends on claim 14, Coquard and Wang disclose wherein the multiple documents are legal contracts and the commitments are contractual clauses within the legal contracts. Coquard [[0094] contracts are legal contracts, contractual clauses within the contracts].

Claim 19:
As per independent claim 19, a non-transitory computer-readable medium whose contents, when executed by a computing system, cause the computing system to perform a method for generating a database of document blocks from multiple documents provided by an enterprise, the method comprising: 
extracting multiple blocks from the multiple documents, wherein a block includes a portion of text within a document[[0095-0096] system includes a parsing engine configured to parse a contract document and extract clauses (commitments) clauses are represented by a block of text].
tagging each of the blocks associated with the document with commitment markers, wherein a commitment marker relates a block to a commitment, and wherein a commitment includes a provision identified in the portion of text[[0098] vectors generated corresponding to individual clauses, comparison engine outputs a classification and stores the classification in the contract database in association with the clause. The classification and corresponding representation vector may also be stored in the vector database 110 for comparison to other vectors in subsequent iterations]; Classifications are analogous to tags.  
storing the tagged blocks in a database for the enterprise [[0094-0096] contract data stored in a database, vectors corresponding to contract clauses stored in a vector database].
Coquard discloses storing the classified blocks in a database. However, Coquard failed to specifically disclose the database beinga graph database, wherein the graph database maps tagged blocks to documents from which the blocks are extracted.
Wang, in the same field of document tagging and storing discloses this limitation in that [[0082, 0089, 0106-0108] user tags segments of text document and maps selected portions to a particular node of a tagging map. Tagging map (made up of nodes and edges) is stored in a tagged map database].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the database storage of Coquard to store the tagged blocks in a graph database as disclosed by Wang. The motivation for doing so would have been to provide visual feedback in the form of a graph, increasing the speed and accuracy of document tagging (0010).


Claim 20:
As per claim 20, which depends on claim 19, it is rejected under the same rationale as claim 19 above. Additionally, Coquard and Wang disclose wherein the graph database documents to other documents via the tagged blocks. Wang, [[0082, 0085 0089, 0106-0108] user tags segments of text document and maps selected portions to a particular node of a tagging map. Tagging map (made up of nodes and edges) is stored in a tagged map database, multiple documents tagged and tag node corresponds to multiple documents including that selected tag].

Allowable Subject Matter

Claims 1-11 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (see attached 892) failed to specifically disclose, alone or in combination the following limitations found in independent claim 1: wherein the intelligence information includes data element information, information associated with searches of the multiple blocks performed by experts, and commitment markers assigned to the multiple blocks; and stores the multiple blocks in the database along with the tagged intelligence information as commitments within the database; an action module that associates each of the multiple blocks to an action performed by a business process of the enterprise.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144